         Case 1:20-cr-00018-RDM Document 1-1 Filed 01/15/20 Page 1 of 1




                                    STATEMENT OF FACTS

        On Tuesday, January 14, 2020 at approximately 8:14 p.m., members of the Metropolitan
Police Department’s (MPD) Sixth District responded to the 3810 V Street Southeast in Washington,
D.C. in reference to a “man with a gun” radio run that was announced over the main radio channel. A
lookout was voiced for a black male wearing a white tank top and dark pants.

        Upon arrival, MPD officers immediately observed an individual matching the lookout that
was broadcast, later identified as Jeffery Boston (Defendant Boston). Defendant Boston was
immediately instructed to get on the ground by officers. Defendant Boston reached around his
waistband and he went to the ground. Defendant Boston laid on the ground face up with his arms to
his side. As officers approached Defendant Boston, they observed a silver firearm at his right side.

        Officers were able to make contact with the complainant (IT). IT stated that IT was coming
home with their child and about to pull into the rear alley at the location when Defendant Boston
came from around a parked pick up truck and pointed a small, silver handgun directly at IT and their
child. IT immediately accelerated to leave the area and called police. While speaking with police, IT
positively identified Defendant Boston, through a show up procedure, as the individual who pointed
the gun at IT and their child. Defendant Boston was placed under arrest.

      The firearm was determined to be a silver in color Jimenez Arms, model JA, .380 caliber
handgun with a serial number of 227924. When it was recovered, it was loaded with no round in the
chamber and five (5) rounds of ammunition in the six round capacity magazine.

        Officer Matthews interviewed IT on the scene, was present for the show up where ID
positively identified the individual, and present for the arrest of Defendant Boston.

         A criminal history check of Defendant Boston through the National Crime Information
Center confirmed that the defendant has four prior felony convictions in the Superior Court for the
District of Columbia, Criminal Case No. 2002 FEL 3207 for Armed Robbery, Criminal Case No.
2008 CF2 5992 for Attempt Distribution of a Controlled Substance, Criminal Case No. 2010 CF2
20850 for Attempt Possession with Intent to Distribute a Controlled Substance, and Criminal Case
No. 2017 CF2 496 for Unlawful Possession of a Firearm by a Convicted Felon. Additionally, the
defendant has a felony conviction in Prince William County Virginia, Case No. GC11000003, for
Manufacturing a Controlled Substance. These crimes are punishable by more than one year in the
District of Columbia. There are no firearm or ammunition manufacturers in the District of Columbia.


                                                      _________________________________
                                                      OFFICER ROBERT MATTHEWS
                                                      METROPOLITAN POLICE DEPARTMENT

SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF JANUARY, 2020.


                                                      ___________________________________
                                                      DEBORAH A. ROBINSON
                                                      U.S. MAGISTRATE JUDGE
